Citation Nr: 1632200	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.  He died in December 2008.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, the Board remanded this claim for additional development.  All requested development was conducted and the claim has been returned to the Board for further consideration.  

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  In support of her claim, the appellant has asserted that his death was a consequence of exposure to chemicals during service, as he had neurofibromas and schwannomas that contributed materially to his death and were the result of his exposure to herbicides and dioxins in Korea.  

The December 2008 death certificate shows that the immediate cause of death was metastatic cancer of an unknown primary origin and schwannomas of the spinal cord and neurofibromas (for which there were surgeries) were significant conditions contributing to the Veteran's death but not resulting in the underlying cause.  At the time of his death, service connection had only been established for tinnitus.  

Parenthetically, the Board notes that, while the appellant has asserted that the Veteran was exposed to herbicides during his service in Korea, the presumption of herbicide exposure does not apply in this case.  Indeed, while the Veteran's service personnel records (SPRs) confirm that he served in Korea from January 1975 to January 1976, his service does not trigger the application of the presumptions of exposure to herbicides, as the presumption only applies to veterans who served in Korea from April 1, 1968 to August 31, 1971 or in Vietnam from January 9, 1962 to May 7, 1975 for Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iv).  

There is also no credible evidence showing that the Veteran was directly exposed to herbicides during his service.  Indeed, while the appellant believes that an April 2008 email from M.B., the unit historian, confirms the Veteran's exposure to herbicides, M.B. only verified exposure to herbicides for his unit while serving in Vietnam on an aircraft and, as noted, there is no evidence showing that the Veteran served in Vietnam at any point during his service.  The appellant has also failed to respond to a March 2016 letter from the AOJ that requested she provide additional information regarding the approximate dates, location and nature of the Veteran's reported herbicide exposure.  Moreover, in June 2007, the National Personnel Records Center (NPRC) noted that there were no records of the Veteran's exposure to herbicides.  

Despite the foregoing, there remains a question as to whether the presumption of service connection for chronic diseases, including malignant tumors, is applicable in this case.  Certain tumors may be presumed service-connected if manifest to a compensable degree within one year following separation from service.  Presumptive service connection applies either to malignant tumors, or to tumors of the brain or spinal cord or peripheral nerves.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2015).

The Veteran's death certificate reflects that his metastatic cancer had its onset weeks before his death.  However, in a May 2008 statement, the Veteran reported that his tumors began in 1977, which is one year after he was discharged from active service.  This evidence raises a question as to whether schwannomas of the spinal cord, a malignant tumor and contributory cause of his death, were manifest to a degree of 10 percent during his first post-service year.  Unfortunately, it does not appear that any attempts have been made to obtain medical evidence that documents the Veteran's initial treatment for his tumors or records of treatment and evaluation from Dr. M.L. who has submitted statements regarding the nature and history of the Veteran's tumors and noted that he treated the Veteran on several occasions over the years.  See statements from Dr. M.L. dated February and June 2008.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c), (d).  Because VA has been put on notice that there is outstanding evidence that may contain information and evidence relevant to the claim on appeal, the AOJ must attempt to obtain such evidence, as the Board is unable to determine that no reasonable possibility exists that obtaining such evidence would assist the appellant in substantiating her claim.  

The appellant is advised that she has a duty to assist and cooperate with VA in developing evidence, as the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, (s)he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a letter requesting that she identify any healthcare provider who provided treatment for the Veteran's tumors since 1977, and/or submit any such treatment records that may be in her possession.  

After securing any necessary authorizations from her, obtain all identified treatment records, including all treatment records from Dr. M.L., whose address is reflected in the record.  See statements from Dr. M.L. dated February and June 2008.  

2. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


